Citation Nr: 1244412	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for loss of partial vision of the left eye as a result of laser surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 20, 1975 to August 31, 1975; February 12, 1981 to May 13, 1981; and from December 27, 1990 to May 25, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Board remanded this case for the Veteran to be afforded a Board hearing, but he did not report for that hearing.  In March 2011, the Board remanded this case for additional development.  

The issues of entitlement to service connection for diabetes mellitus, kidney failure, and a heart disability, to include as due to hypertension, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for loss of partial vision of the left eye as a result of laser surgery is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Hypertension was initially manifest during the Veteran's last period of active service and was diagnosed in the presumptive year following service separation.  


CONCLUSION OF LAW

Hypertension was incurred in active service or may be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown,
 or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims ("the Court") similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran has made various contentions regarding his claimed hypertension.  First, he maintains that it was diagnosed during service or within the first presumptive year.  He also contends that it resulted from inservice high sodium consumption from meals ready to eat (MREs), as well as Anthrax shots that he was given while stationed in the Persian Gulf.  The Veteran also asserts that his hypertension is aggravated by his service-connected PTSD and has submitted a treatise article which states that PTSD  creates an increased risk for hypertension.  

The service treatment records (STRs) show that prior to the last period of service, the Veteran had several elevated blood pressure readings in 1987.  On physical examination in March 1987, his blood pressure was 130/90 and he was referred to a cardiologist/internist.  In November 1987, he had seated and standing blood pressure readings of 124/100 and 124/104, respectively.  A pre-exercise electrocardiogram (EKG) also showed a blood pressure reading of 130/92.  Further, records reflect a blood pressure reading of 134/86 on the Veteran's March 1991 redeployment examination.  

Thereafter, post-service records show treatment for and diagnosis of hypertension as early as 1992.  A record of the Retina Consultants of Alabama reflects that the Veteran reported his medical history prior to treatment and indicated that he was diagnosed with hypertension in 1992.  Subsequent records include a January 1993 "Over 40" service examination which reflected high blood pressure based on a reading of 169/74.  Records thereafter from 1993 onward diagnosed hypertension.  

The Board previously remanded this case for a VA examination and opinion.  The examination was conducted in April 2012.  The examiner indicated that the record did not document  sustained elevation of blood pressure readings until 1993 (including the period prior to the last period of service), which was after the Veteran's last period of service.  Thus, the examiner's opinion was that the Veteran developed hypertension after his military service.  The examiner further indicated that there was no documentation of sustained hypertension after any vaccination or the consumption of any type of food, including MRE's.  Further, the examiner stated that there was no evidence that either of these sources caused hypertension.  The examiner also provided an opinion that PTSD did not cause or aggravate the Veteran's hypertension as current medical literature did not identify PTSD as a cause and stated that the hypertension was a result of aging.  The examiner reported that there was no evidence of a sustained quantitative increase in the Veteran's blood pressure, as related to the PTSD.  At this juncture, the Board notes that there was no reference to the treatise article submitted by the Veteran.  

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  However, in this case, the Veteran is also a registered nurse, has been a nurse since at least his first period of service, and has worked in that medical profession.  Thus, he is competent to provide a medical opinion.  See generally Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments].  The Court has held that health care professionals are competent to offer opinions as to the etiology of a disability.  See Goss; Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In September 2003 correspondence, the Veteran reported that he did not know that he had diagnosed hypertension until he was separated from his last period of service and he sought treatment within the initial post-service year.  In May 2005, he reported that historically, he had borderline hypertension prior to his last period of service.  At his August 2005 hearing and in later correspondence, he explained that his blood pressure was elevated during his last period of service and was periodically checked and monitored, but since he was in the field, there was no record of those readings.  However, he provided an opinion that he had mild hypertension during his last period of service and when he exited service.  He explained that he understood, on a medical basis, what constituted hypertension based on the diastolic readings.  In June 1991, right after his discharge, he stated that he was told by a doctor that he could take blood pressure medication, but he did not do so until 1992.  Thus, he essentially asserts that hypertension was initially manifest during his last period of service and then which continued to worsen until medication was required within the presumptive year, but not taken until 1992.  

As noted, the Veteran is competent to provide a medical opinion as a nurse.  As an emergency room nurse/operating room nurse and after performing a variety of nursing duties, it is accepted that he has experience with the disability in question, hypertension.  

As such, the Board must also consider if the Veteran is credible in his assertions.  The Board finds that the Veteran is in fact credible.  It is clear from a longitudinal review of the evidence, particularly the STRs, that the Veteran's blood pressure was periodically monitored and he did have elevated readings.  The Veteran clearly was diagnosed with hypertension as shown in the available medical records as of January 1993.  However, the Board finds credible the Veteran's reports that his blood pressure continued to be periodically checked during his last period of service, even if not documented.  The Veteran, as a nurse, is competent to state that he had mild hypertension based on those readings and/or that hypertension was manifest during his last period of service and later diagnosed within the one year presumptive period.  When he was reporting his medical history to an eye doctor, he indicated that he was diagnosed (by another physician) with hypertension in 1992.  There is no apparent reason that the Veteran would have provided an inaccurate history while seeking treatment.  Also, the Board finds no reason to discount the Veteran's account that he began taking medication in 1992.  

The VA examiner's opinion was essentially based, with regard to direct and presumptive service connection, on the lack of documentation of sustained elevated blood pressure readings during that time period.  However, the Board finds credible the Veteran's report that he did in fact have those readings.  The Board is also persuaded by the overall history which shows a general monitoring of his blood pressure over a period of years with the eventual diagnosis of blood pressure by a medical professional other than the Veteran in January 1993, but with reference to an earlier diagnosis in 1992, which the Board accepts as being during the presumptive period.  Since the examiner did not base his opinion on this history, the Board affords diminished probative value to the VA examiner's opinion in this case.  In affording the Veteran all reasonable doubt, the Board finds that hypertension was initially manifest during the Veteran's last period of active service and was diagnosed in the presumptive year following service separation.  Thus, service connection for hypertension is warranted.  Since service connection is being granted on this basis, there is no need to consider secondary service connection.  


ORDER

Service connection for hypertension is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  The Board previously remanded this case for specific development which was not completed in its entirety, per the explanation below.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The Veteran contends that while he was undergoing laser eye surgery at a VA facility in December 2002, the laser malfunctioned which resulted in vision loss.  He essentially contends that he has a disability due to the laser procedure, vision loss in his left eye, which is due to carelessness, negligence, lack of proper skill, error in judgment, or otherwise fault of VA.  In addition, he basically indicates that the laser malfunction was not foreseeable.

In November 2008, the Veteran was afforded a VA examination by an optometrist.  The optometrist explained that without the surgery, the Veteran's vision would have been profoundly reduced.  However, he further went on to state that if the laser was malfunctioning and the aiming device, shutter, power, and/or size of the laser was applying too of a burst or spot size, then that could have lead to overheating of the retina leaving more tissue damage than anticipated causing the vision reduction that has been documented.  The optometrist recommended that a technical expert on ophthalmic lasers be asked to review the notes as to the technical data for lasers in use during the time of the surgery and indicate if it was possible for the laser to have actually been used on December 27, 2002 and did it apply too strong of a treatment that damaged the Veteran's retina leading to the vision loss.  The examiner also indicated that the medical records from the Eye Foundation Hospital from 2004-2009 be obtained for review.  

VA correspondence contained in the claims file indicates that the technical opinion that the VA optometrist indicated would be useful was considered.  Ultimately, an opinion from the Director of VA Compensation and Pension Services was obtained, in which he indicated that the Veteran had received the laser surgery in December 2002, but he did not feel that there had been any actual loss of vision in the left eye.  He referred to an August 2008 visual acuity finding of 20/30 in the left eye made by Retina Consultants and the Eye Foundation Hospital.  However, a review of the claims file does not show that there are any private records post-dating 2004.  The supplemental statements of the case dated in April 2009 and December 2009 also do not refer to recent private records, only the request for those records.  It is unclear if the reference was actually to VA records.  In any event, since the private records were used as basis for the statement that there was no actual vision loss, but are not contained in the claims file, according to the RO documents, the Board requested that they be obtained.  However, the Veteran did not respond to the RO's March 2012 letter requesting releases so that these records could be obtained.  As the case must be remanded for the following reasons, an additional attempt should be made to obtain these private records, as well as any additional VA treatment records.  

The Board also determined that a technical opinion should be obtained, per the November 2008 VA optometrist's opinion, regarding the malfunctioning of the VA eye laser.  Thereafter, the Board stated that once all of these records and the technical opinion is obtained, an opinion from a VA ophthalmologist should be sought to determine whether the Veteran has additional vision loss in his left eye at the current time due to the December 2002 VA laser eye surgery, and, if so, if it is at least as likely as not that the left eye vision loss, was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, in connection with his December 2002 laser eye surgery.  

An opinion was obtained from a VA optometrist, not an ophthalmologist, which was not in the Veteran's favor and which was prefaced by the statement that "As an optometrist, I do not perform laser retina surgery and cannot render an opinion on the laser surgery."  The Board therefore finds that the directives of the Board's March 2012 remand must again be reissued.  If a QTC opinion must be obtained because a VA opinion cannot be obtained, that action should be undertaken.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's complete treatment records from the Birmingham and Central Alabama VA Medical Center, dated since October 2012.  

2.  After securing the appropriate medical release, obtain and associate with the claims file copies of all records of the Veteran's treatment from Retina Consultants and the Eye Foundation Hospital, dated from 2004 onward.

3.  After the above development has been completed, obtain a technical opinion from a technical expert on ophthalmic lasers, either employed by VA or privately, such as through QTC services.  This expert should be asked to review the notes as to the technical data for lasers in use during the time of the surgery and indicate if the laser used on the Veteran in December 2002 during laser eye surgery applied too strong of a treatment that damaged the Veteran's retina leading to the vision loss.  The expert should provide a complete rationale for all opinions expressed and conclusions reached

4.  Schedule the Veteran for a VA examination by an ophthalmologist.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The ophthalmologist should determine whether the Veteran has additional vision loss in his left eye as a result of the December 2002 VA laser eye surgery, and, if so, whether it is at least as likely as not that the left eye vision loss was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, in connection with his December 2002 laser eye surgery.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Review the opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


